DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-5, 7 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made for Claims 10-11, 13-14 and 18-20 without traverse in the reply filed on December 22, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Heanley (US PN 5,256,855).
Regarding claims 10-11, 13-14, 18-20: Heanley teaches an optical member consisting of quartz glass having a OH concentration as claimed, having no mention of Fl presence (i.e. no fluorine) and being made by Arc plasma (see entire document relating to a quartz glass). 

	While Heanley may not explicitly disclose their quartz glass being UV resistant with a resistance of 5,000 seconds or longer or even 6,000 seconds or longer when measured as claimed, as Heanley’s member has the same composition as that claimed and is even made by a similar process as Applicants (see Applicants’ specification discussing Arc Plasma being the preferred method), one having ordinary skill would reasonably conclude the same properties to be present when measured similarly absent an evidentiary showing to the contrary (MPEP 2112).
Although the preamble states the member being “for a fourth harmonic or a fifth harmonic of a YAG laser”, this is intended use and it has been held by the courts that in such instances, the prior art only has to be capable of such use to meet the claim. In the instant case, as Heanley’s member has the same composition as that claimed and is even made by a similar process as that claimed (see Applicants’ specification discussing Arc Plasma being the preferred method), one having ordinary skill would reasonably conclude the same capabilities of use to be present absent an evidentiary showing to the contrary (MPEP 2112).


Claim(s) 10-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Fukunishi (JP07-126034, rejection using English machine translation).
Regarding claims 10-11, 13-14, 18-20: Fukunishi teaches an optical member consisting of quartz glass having a OH concentration as claimed, having no mention of 
	While Fukunishi may not explicitly disclose their quartz glass being UV resistant with a resistance of 5,000 seconds or longer or even 6,000 seconds or longer when measured as claimed, as their member has the same composition as that claimed and is even made by a similar process as Applicants (see Applicants’ specification discussing Arc Plasma being the preferred method), one having ordinary skill would reasonably conclude the same properties to be present when measured similarly absent an evidentiary showing to the contrary (MPEP 2112).
Although the preamble states the member being “for a fourth harmonic or a fifth harmonic of a YAG laser”, this is intended use and it has been held by the courts that in such instances, the prior art only has to be capable of such use to meet the claim. In the instant case, as Fukunishi’s member has the same composition as that claimed and is even made by a similar process as that claimed (see Applicants’ specification discussing Arc Plasma being the preferred method), one having ordinary skill would reasonably conclude the same capabilities of use to be present absent an evidentiary showing to the contrary (MPEP 2112).


Claim(s) 10-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Fukunishi (JP07-126019, rejection using English machine translation).
Regarding claims 10-11, 13-14, 18-20: Fukunishi teaches an optical member consisting of quartz glass having a OH concentration as claimed, having no mention of Fl presence (i.e. no fluorine) and being made by Arc plasma (see entire document relating to a quartz glass). 
	While Fukunishi may not explicitly disclose their quartz glass being UV resistant with a resistance of 5,000 seconds or longer or even 6,000 seconds or longer when measured as claimed, as their member has the same composition as that claimed and is even made by a similar process as Applicants (see Applicants’ specification discussing Arc Plasma being the preferred method), one having ordinary skill would reasonably conclude the same properties to be present when measured similarly absent an evidentiary showing to the contrary (MPEP 2112).
Although the preamble states the member being “for a fourth harmonic or a fifth harmonic of a YAG laser”, this is intended use and it has been held by the courts that in such instances, the prior art only has to be capable of such use to meet the claim. In the instant case, as Fukunishi’s member has the same composition as that claimed and is even made by a similar process as that claimed (see Applicants’ specification discussing Arc Plasma being the preferred method), one having ordinary skill would reasonably conclude the same capabilities of use to be present absent an evidentiary showing to the contrary (MPEP 2112).

Claim(s) 10-11, 13-14, 18-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Arai (US PN 8,211,817).
Regarding claims 10-11, 13-14, 18-20: Arai teaches an optical member consisting of quartz glass having a OH concentration as claimed, having no mention of Fl presence (i.e. no fluorine) and being made by Arc plasma (see entire document relating to a quartz glass). 
	While Arai may not explicitly disclose their quartz glass being UV resistant with a resistance of 5,000 seconds or longer or even 6,000 seconds or longer when measured as claimed, as their member has the same composition as that claimed and is even made by a similar process as Applicants (see Applicants’ specification discussing Arc Plasma being the preferred method), one having ordinary skill would reasonably conclude the same properties to be present when measured similarly absent an evidentiary showing to the contrary (MPEP 2112).
Although the preamble states the member being “for a fourth harmonic or a fifth harmonic of a YAG laser”, this is intended use and it has been held by the courts that in such instances, the prior art only has to be capable of such use to meet the claim. In the instant case, as Arai’s member has the same composition as that claimed and is even made by a similar process as that claimed (see Applicants’ specification discussing Arc Plasma being the preferred method), one having ordinary skill would reasonably conclude the same capabilities of use to be present absent an evidentiary showing to the contrary (MPEP 2112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784